DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-8, 16, and 19-20 of prior U.S. Patent No. 10423465. This is a statutory double patenting rejection.


Instant application
10423465 Patent 
1. A method for operating a data management system, comprising: 

determining a first amount of disk space for a cluster of data storage nodes at a first point in time; 

determining a first number of semaphores corresponding with a distributed semaphore based on the first amount of disk space for the cluster at the first point in time; 

determining a second amount of disk space for the cluster of data storage nodes at a second point in time subsequent to the first point in time; 

detecting that the second amount of disk space for the cluster of data storage nodes at the second point in time is different from the first amount of disk space for the cluster of data storage nodes at the first point in time; 

determining a second number of semaphores different from the first number of semaphores corresponding with the distributed semaphore in response to detecting that the second amount of disk space for the cluster of data storage nodes at the second point in time is different from the first amount of disk space for the cluster of data storage nodes at the first point in time, the determining the second number of semaphores includes determining the second number of semaphores based on the second amount of disk space for the cluster at the second point in time; 

generating a plurality of semaphores comprising the second number of semaphores; 

mapping disk space reservations from a prior set of semaphores for the distributed semaphore comprising the first number of semaphores into the plurality of semaphores comprising the second number of semaphores; reserving a portion of the second amount of disk space for a first job using the plurality of semaphores; 

allocating the portion of the second amount of disk space to the first job; 

running the first job using the cluster subsequent to allocating the portion of the second amount of disk space to the first job; and 

storing data generated by the first job within the portion of the second amount of disk space allocated to the first job.
1. A method for operating a data management system, comprising: 

determining a first amount of disk space for a cluster of data storage nodes at a first point in time; 

determining a first number of semaphores corresponding with a distributed semaphore based on the first amount of disk space for the cluster at the first point in time; 

determining a second amount of disk space for the cluster of data storage nodes at a second point in time subsequent to the first point in time; 

detecting that the second amount of disk space for the cluster of data storage nodes at the second point in time is different from the first amount of disk space for the cluster of data storage nodes at the first point in time; 

determining a second number of semaphores different from the first number of semaphores corresponding with the distributed semaphore in response to detecting that the second amount of disk space for the cluster of data storage nodes at the second point in time is different from the first amount of disk space for the cluster of data storage nodes at the first point in time, the determining the second number of semaphores includes determining the second number of semaphores based on the second amount of disk space for the cluster at the second point in time; 

generating a plurality of semaphores comprising the second number of semaphores; 

mapping disk space reservations from a prior set of semaphores for the distributed semaphore comprising the first number of semaphores into the plurality of semaphores comprising the second number of semaphores; reserving a portion of the second amount of disk space for a first job using the plurality of semaphores; 

allocating the portion of the second amount of disk space to the first job; running the first job using the cluster subsequent to allocating the portion of the second amount of disk space to the first job; and 


storing data generated by the first job within the portion of the second amount of disk space allocated to the first job.
2. The method of claim 1, wherein: the running the first job using the cluster causes a snapshot of a virtual machine to be stored within the portion of the second amount of disk space allocated to the first job.
2. The method of claim 1, wherein: the running the first job using the cluster causes a snapshot of a virtual machine to be stored within the portion of the second amount of disk space allocated to the first job.
	
3. The method of claim 1, wherein: the distributed semaphore is stored using a distributed key-value store.
3. The method of claim 1, wherein: the distributed semaphore is stored using a distributed key-value store.
4. The method of claim 1, further comprising: detecting that the second amount of disk space for the cluster of data storage nodes is greater than the first amount of disk space and determining the second number of semaphores in response to detecting that the second amount of disk space for the cluster of data storage nodes is greater than the first amount of disk space.
4. The method of claim 1, further comprising: detecting that the second amount of disk space for the cluster of data storage nodes is greater than the first amount of disk space and determining the second number of semaphores in response to detecting that the second amount of disk space for the cluster of data storage nodes is greater than the first amount of disk space.
5. The method of claim 1, wherein: the second number of semaphores is greater than the first number of semaphores.
5. The method of claim 1, wherein: the second number of semaphores is greater than the first number of semaphores.
6. The method of claim 1, further comprising: detecting that a new data storage node has been added to the cluster; and the detecting that the second amount of disk space for the cluster of data storage nodes at the second point in time is different from the first amount of disk space for the cluster of data storage nodes at the first point in time is performed in response to detecting that the new data storage node has been added to the cluster.
6. The method of claim 1, further comprising: detecting that a new data storage node has been added to the cluster; and the detecting that the second amount of disk space for the cluster of data storage nodes at the second point in time is different from the first amount of disk space for the cluster of data storage nodes at the first point in time is performed in response to detecting that the new data storage node has been added to the cluster.
7. The method of claim 1, further comprising: detecting that a data storage node has been removed from the cluster; and the detecting that the second amount of disk space for the cluster of data storage nodes at the second point in time is different from the first amount of disk space for the cluster of data storage nodes at the first point in time is performed in response to detecting that the data storage node has been removed from the cluster.
7. The method of claim 1, further comprising: detecting that a data storage node has been removed from the cluster; and the detecting that the second amount of disk space for the cluster of data storage nodes at the second point in time is different from the first amount of disk space for the cluster of data storage nodes at the first point in time is performed in response to detecting that the data storage node has been removed from the cluster.
8. A method for operating a data management system, comprising: 

determining a total amount of disk space for a cluster of data storage nodes at a first point in time; determining a first number of semaphores corresponding with a distributed semaphore based on the total amount of disk space for the cluster; 

storing a first plurality of semaphores for the distributed semaphore comprising the first number of semaphores; 

detecting that a number of contention fails associated with prior jobs that failed to access the distributed semaphore during a particular period of time subsequent to the first point in time has exceeded a threshold number of contention fails;

determining a second number of semaphores greater than the first number of semaphores corresponding with the distributed semaphore subsequent to the first point in time in response to detecting that the number of contention fails during the particular period of time has exceeded the threshold number of contention fails; 

storing a second plurality of semaphores for the distributed semaphore comprising the second number of semaphores; 

mapping disk space reservations from the first plurality of semaphores to the second plurality of semaphores; 

reserving a portion of the total amount of disk space for a first job using the second plurality of semaphores; 

allocating the portion of the total amount of disk space to the first job; 

running the first job using the cluster subsequent to allocating the portion of the total amount of disk space to the first job; and 

storing data generated by the first job within the portion of the total amount of disk space allocated to the first job.
8. A method for operating a data management system, comprising: 

determining a total amount of disk space for a cluster of data storage nodes at a first point in time; determining a first number of semaphores corresponding with a distributed semaphore based on the total amount of disk space for the cluster; 

storing a first plurality of semaphores for the distributed semaphore comprising the first number of semaphores; 

detecting that a number of contention fails associated with prior jobs that failed to access the distributed semaphore during a particular period of time subsequent to the first point in time has exceeded a threshold number of contention fails; 

determining a second number of semaphores greater than the first number of semaphores corresponding with the distributed semaphore subsequent to the first point in time in response to detecting that the number of contention fails during the particular period of time has exceeded the threshold number of contention fails; 

storing a second plurality of semaphores for the distributed semaphore comprising the second number of semaphores; 

mapping disk space reservations from the first plurality of semaphores to the second plurality of semaphores;

reserving a portion of the total amount of disk space for a first job using the second plurality of semaphores; 

allocating the portion of the total amount of disk space to the first job; 

running the first job using the cluster subsequent to allocating the portion of the total amount of disk space to the first job; and 

storing data generated by the first job within the portion of the total amount of disk space allocated to the first job.
16. A method for operating a data management system, comprising: 

determining a total amount of disk space for a cluster of data storage nodes; 

determining a number of semaphores for a plurality of semaphores based on the total amount of disk space; 

determining an amount of available disk space for the cluster that is available for allocation; determining a chunk size for a first semaphore of the plurality of semaphores based on the amount of available disk space for the cluster;


identifying a first job to be run using the cluster that requires a first amount of disk space; 

reserving a first portion of the first amount of disk space by setting one or more chunks of the chunk size within the first semaphore into a pending state; 


detecting that a plurality of chunks within the plurality of semaphores covering the first amount of disk space has been set into the pending state; 

setting the plurality of chunks within the plurality of semaphores into a reserved state in response to detecting that the plurality of chunks covering the first amount of disk space has been set into the pending state; 

allocating the first amount of disk space to the first job; 

running the first job using the cluster subsequent to allocating the first amount of disk space to the first job; and 

storing data generated by the first job using the first amount of disk space allocated to the first job.
16. A method for operating a data management system, comprising: 

determining a total amount of disk space for a cluster of data storage nodes; 

determining a number of semaphores for a plurality of semaphores based on the total amount of disk space; 

determining an amount of available disk space for the cluster that is available for allocation; determining a chunk size for a first semaphore of the plurality of semaphores based on the amount of available disk space for the cluster; 


identifying a first job to be run using the cluster that requires a first amount of disk space; 

reserving a first portion of the first amount of disk space by setting one or more chunks of the chunk size within the first semaphore into a pending state; 


detecting that a plurality of chunks within the plurality of semaphores covering the first amount of disk space has been set into the pending state; setting the plurality of chunks within the plurality of semaphores into a reserved state in response to detecting that the plurality of chunks covering the first amount of disk space has been set into the pending state; 


allocating the first amount of disk space to the first job; 

running the first job using the cluster subsequent to allocating the first amount of disk space to the first job; and 

storing data generated by the first job using the first amount of disk space allocated to the first job.
19. The method of claim 16, further comprising: determining a number of chunks within the first semaphore that are set into an unreserved state; and the determining the chunk size for the first semaphore includes determining the chunk size based on the number of chunks within the first semaphore that are set into an unreserved state.
19. The method of claim 16, further comprising: determining a number of chunks within the first semaphore that are set into an unreserved state; and the determining the chunk size for the first semaphore includes determining the chunk size based on the number of chunks within the first semaphore that are set into an unreserved state.
20. The method of claim 16, further comprising: determining an amount of disk space remaining to be reserved by the first semaphore; and the determining the chunk size for the first semaphore includes determining the chunk size based on the amount of disk space remaining to be reserved by the first semaphore.
20. The method of claim 16, further comprising: determining an amount of disk space remaining to be reserved by the first semaphore; and the determining the chunk size for the first semaphore includes determining the chunk size based on the amount of disk space remaining to be reserved by the first semaphore.



As per claims 9-15, see rejections on claims 2-7. 

As per claims 17-20, see rejections on claims 2, 5, . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US7805726 teaches a method of using semaphores. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE SUN whose telephone number is (571)270-5100. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE SUN/Primary Examiner, Art Unit 2196